Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 1 of 23 Page ID #:162




 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Raymond Ballister Jr., Esq., SBN 111282
     Phyl Grace, Esq., SBN 171771
 3   Dennis Price, Esq., SBN 279082
     Christopher A. Seabock, Esq., SBN 279640
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
 6
     Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11
     Daniel Lopez,                              ) Case No.: 2:18-cv-03269-MWF-JC
12                                              )
              Plaintiff,
13                                              ) PLAINTIFF’S TRIAL BRIEF
       v.
                                                )
14
     Joel Mauricio Jaco; and Does 1-10,         ) Bench Trial: March 10, 2020
15                                              ) Time: 8:30 a.m.
              Defendants.
                                                ) Complaint Filed: April 19, 2018
16
                                                )
17                                              ) Honorable Judge Michael W. Fitzgerald
18                                              )

19
20
21
22
23
24
25
26
27
28

                                                1

      Plaintiff’s Trial Brief                                     Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 2 of 23 Page ID #:163




 1                                I.     PRELIMINARY STATEMENT
 2           The Plaintiff is Daniel Lopez, a California resident with physical disabilities. Mr. Lopez is
 3   a paraplegic. He cannot walk and uses a wheelchair for mobility. Mr. Lopez has a specially
 4   equipped van with a ramp that he controls with a remote. The ramp deploys from the passenger
 5   side of the van to accommodate his wheelchair.
 6           Defendant Joel Mauricio Jaco owns the Angie’s Liquor store (“Store”). The Store is a
 7   business establishment and place of public accommodation, located at 1637 Firestone Blvd.,
 8   Los Angeles, California.
 9           Parking spaces are one of the facilities, privileges, and advantages offered by Defendant
10   to patrons of the Store.
11           On February 19, 2018, Mr. Lopez went to the Store to purchase drinks. Mr. Lopez found
12   that, while the Store has specifically marked parking spaces, none were reserved for persons
13   with disabilities. While there was a standard-size accessible parking space at the nearby 99
14   Cent Store, it was narrow and not accessible to vans. Further, utilizing this stall would have
15   required Mr. Lopez to travel behind parked cars and across vehicular paths of travel without the
16   safety of a cross walk to reach the Store. Additionally, the reserved parking stall and access aisle
17   were not level with each other because there was a built up curb ramp, which extended into the
18   access aisle.
19           Mr. Lopez needs a van accessible parking space with an access aisle so that he can deploy
20   his ramp and exit his van. Because he was unable to safely park, he left the property. The lack of
21   van accessible parking space caused Mr. Lopez difficulty, discomfort, and frustration.
22           On March 29 & 30, 2018, Corey Taylor, an investigator for the Plaintiff, investigated
23   the Store and confirmed the parking conditions Mr. Lopez encountered. Additionally, Mr.
24   Taylor found that the ramp at the entrance of the Store does not have a landing and has a 19.4%
25   slope. Inside the Store, the paths of travel in and throughout the merchandise aisles were
26   narrow and measured 30 inches wide.
27           As recently as August 7, 2019, Mr. Taylor returned to the Store for a follow up
28   investigation. This time he found that a new wall mounted sign indicating accessibility had
                                                       2

      Plaintiff’s Trial Brief                                              Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 3 of 23 Page ID #:164




 1   been installed near the reserved parking space. It also appeared that the reserved parking space
 2   may have been re-painted. However, no structural changes were made to the parking or the
 3   entrance at the Store.
 4           The Store is located only about three miles away from Mr. Lopez’ home and is, therefore,
 5   a convenient place for him to buy drinks. Once the violations are removed, he plans to visit the
 6   Store on a regular basis.
 7           Defendant is not raising financial wherewithal defense.
 8
 9                                       II. ESSENTIAL ELEMENTS
10           Mr. Lopez alleges violations of the Americans with Disabilities Act and the Unruh Civil
11   Rights Act. The analysis under these Acts is the same because any violation of the Americans
12   with Disabilities Act is a violation of the Unruh Civil Rights Act. Under Title III of the Americans
13   With Disabilities Act of 1990 (“ADA”), the general rule is: “No individual shall be
14   discriminated against on the basis of a disability in the full and equal enjoyment of the goods,
15   services, facilities, privileges, advantages, or accommodations of any place of public
16   accommodation by any person who owns, leases (or leases to), or operates a place of public
17   accommodation.” 42 U.S.C. § 12182(a).
18           There are three essential elements to a disability discrimination case. To prevail, the
19   plaintiff must demonstrate: (1) The plaintiff is disabled within the meaning of the ADA; (2) The
20   defendant owns, leases, or operates a place of public accommodation; and (3) The defendant
21   discriminated against the plaintiff within the meaning of the ADA. Roberts v. Royal Atlantic
22   Corp. 542 F.3d 363, 368 (2nd Cir. 2008). The first two elements are clearly defined by statute.
23   Under the ADA, a disability is “a physical or mental impairment that substantially limits one or
24   more major life activities.” 42 U.S.C. § 12102(1)(A). Places of public accommodation are
25   codified and include stores, such as Defendant’s. 42 U.S.C. § 12181(7)(E).
26           As to the third element, the term “discriminated” is a little misleading:
27                    Although the term “discrimination” evokes images of active
28                    discrimination, e.g., a person is expressly forbidden to enter the
                                                      3

      Plaintiff’s Trial Brief                                              Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 4 of 23 Page ID #:165




 1                    premises because of his or her disability, Congress also intended to
 2                    eliminate more passive forms of discrimination, e.g., a person is
 3                    physically unable to enter the premises because it lacks a wheel-chair
 4                    accessible entrance. H.R.Rep. No. 101-485(II) at 99 (1990),
 5                    reprinted at 1990 U.S.C.C.A.N. 303, 382 (a primary purpose of the
 6                    ADA is to “bring individuals with disabilities into the economic and
 7                    social mainstream of American life.”)
 8   Independent Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 706 fn. 1 (D. Org.
 9   1997).
10            One of the specific forms of discrimination identified under the ADA is a failure to
11   remove architectural barriers where such removal is readily achievable. Roberts v. Royal
12   Atlantic Corp., supra, 542 F.3d at pp. 368–9; 42 U.S.C. § 12182(b)(2)(A)(iv). Architectural
13   barriers are defined by the Americans with Disabilities Act Accessibility Guidelines
14   (“ADAAG”). Chapman v. Pier 1 Imports (U.S.) Inc. 631 F.3d 939, 945 (9th Cir. 2011).
15            Thus, the following is a simplified statement of the elements necessary for the plaintiff to
16   prove discrimination under this section:
17            (1) The Plaintiff is disabled [42 U.S.C. § 12102(1)(A)];
18            (2) Defendant’s facility must be a place of "public accommodation" and, therefore,
19   governed by Title III of the ADA [42 U.S.C. § 12182(a)];
20            (3) Defendant’s facility must have had unlawful architectural barriers [42 U.S.C.
21   § 12182(b)(2)(A)(iv)];
22            (4) The Plaintiff must have encountered the architectural barrier precluding his full and
23   equal access to the facility [42 U.S.C. § 12188(a)].
24
25
26
27
28

                                                       4

      Plaintiff’s Trial Brief                                               Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 5 of 23 Page ID #:166




 1    III. THE LACK OF A COMPLIANT VAN ACCESSIBLE DISABLED PARKING SPACE
 2                  CONSTITUTES AN UNLAWFUL ARCHITECTURAL BARRIER.
 3           Under the ADAAG, if the business provides between one and 25 parking spaces, it must
 4   provide at least one handicap parking space, which must be van-accessible (having an eight-foot
 5   access aisle). ADAAG § 4.1.2(5)(a), (b). “[B]oth the ADAAG and Title 24 (2002) require that
 6   one out of every eight spaces be van accessible, defined as an accessible space adjacent to a 96–
 7   inch–wide access aisle.” Moeller v. Taco Bell Corp., 816 F.Supp.2d 831, 852-53 (N.D. Cal.
 8   2011) [noting the problem with access aisles that are too small: “If she had parked in the
 9   designated space and a car later parked in the adjacent space, there would not have been
10   enough space for her to deploy her ramp and enter her van”]. The failure to provide a proper
11   access aisle is a clear violation of the law. See Wilson v. Pier 1 Imports (US), Inc.,
12   439 F.Supp.2d 1054, 1069 (E.D. Cal. 2006) [finding a violation of the ADA and Unruh Act
13   because the access aisle at the accessible parking space was only 62 inches and not 96 inches].
14
15
16
17
18
19
20
21
22
23
24
25
26   (Source: www.sos.ca.gov)
27           To be compliant, “[a]ccessible parking spaces shall be designated as reserved by a sign
28   showing the symbol of accessibility []. [Van-accessible spaces] shall have an additional sign
                                                    5

      Plaintiff’s Trial Brief                                           Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 6 of 23 Page ID #:167




 1   ‘Van-Accessible’ mounted below the symbol of accessibility. Such signs shall be located so they
 2   cannot be obscured by a vehicle parked in the space.” ADAAG § 4.6.4. Further, all accessible
 3   parking spaces must be outlined in blue and display the international symbol of accessibility.
 4   California Business Code (“CBC”) 1129B4; ADAAG §§ 4.1.2(7)(a), 4.30.7. “The words “NO
 5   PARKING” shall be painted on the ground within each 8-foot… loading and unloading access
 6   aisle. This notice shall be painted in white letters no less than 12 inches… high and located so
 7   that it is visible to traffic enforcement officials.” CBC 1129B3.
 8           Further, “a handicap parking spaces and its access aisles shall be level with surface
 9   slopes not exceeding 1:50 (2%) in all directions.” ADAAG § 4.6.3.
10           Here, the Store did not provide accessible spaces to its customers. The nearby 99 Cent
11   Store did provide a standard accessible parking space, but it was not van-accessible, not
12   properly signed and designated, and not level . Defendant’s failure to provide a van accessible
13   parking space is a violation of the ADA
14
15          IV. THE LACK OF AN ACCESSIBLE PATH OF TRAVEL CONSTITUTES AN
16                              UNLAWFUL ARCHITECTURAL BARRIER.
17           Under the ADAAG, “[a]t least one accessible route complying with 4.3 shall connect
18   accessible building or facility entrances with all accessible spaces and elements within the
19   building or facility.” ADAAG § 4.1.3(1)(a). “At least 50 percent of all public entrances… shall
20   comply with 4.14. At least one must be a ground floor entrance.” ADAAG § 4.1.3(8)(a)(i).
21   “Entrances… shall be part of an accessible route complying with 4.3. Such entrances shall be
22   connected by an accessible route… to accessible parking and passenger loading zones… They
23   shall also be connected by an accessible route to all accessible spaces or elements within the
24   building or facility.” ADAAG § 4.14.1.
25           “At least one accessible route… shall be provided from… accessible parking, and
26   passenger loading zones… to the accessible building entrance they serve. The accessible route
27   shall, to the maximum extent feasible, coincide with the route for the general public.” ADAAG
28   § 4.3.2(1). “An accessible route does not include stairs, steps, or escalators.” ADAAG
                                                      6

      Plaintiff’s Trial Brief                                            Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 7 of 23 Page ID #:168




 1   § 4.3.8 (emphasis added). “If an accessible route has changes in level greater than 1/2 in [],
 2   then a curb ramp, ramp, elevator, or platform lift… shall be provided…” Id. At existing facilities,
 3   ramps can have a maximum slope of 12.5%. ADAAG § 4.1.6(3)(a)(i)&(ii). Ramps must have a
 4   level landing at both the bottom and top of the ramp. ADAAG § 4.8.4. “The minimum clear
 5   width of an accessible route shall be 36 in[ches]...” ADAAG § 4.3.3.
 6           The lack of accessible paths of travel into the Store’s entrance and in and throughout the
 7   merchandise of the Store are unlawful architectural barriers under the ADA.
 8
 9          V. THE PLAINTIFF ENCOUNTERED THE PARKING VIOLATION AND IS
10                                  DETERRED FROM PATRONAGE.
11           Mr. Lopez personally encountered the parking violation and continues to be deterred by
12   the barrier. Mr. Lopez visits the area regularly, and would like to go to the Store with confidence
13   that he can use the parking spaces independently. “[Where] a plaintiff has visited a public
14   accommodation on a prior occasion and is currently deterred from visiting that accommodation
15   by accessibility barriers establish that a plaintiff's injury is actual or imminent.” Doran v. 7-
16   Eleven, Inc., 524 F.3d 1034, 1041 (9th Cir. 2008). “We have found actual or imminent injury
17   sufficient to establish standing where a plaintiff demonstrates an intent to return to the
18   geographic area where the accommodation is located and a desire to visit the accommodation if
19   it were made accessible.” D’Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1037
20   (9th Cir. 2008).
21           As established above, the Store was not accessible to disabled persons in February 19,
22   2018, and it is still not accessible today. Thus, not only did Mr. Lopez personally encounter the
23   violation, but he faces the threat of continued and repeated violation, particularly in that he
24   lives only three miles away.
25
26
27
28

                                                     7

      Plaintiff’s Trial Brief                                             Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 8 of 23 Page ID #:169




 1                                            VI. DEFENSES
 2           In his Memorandum of Contentions of Fact and Law [Dkt. 43], Defendant raises several
 3   issues in his defense. However, as will be discussed, these issues are nothing more than sleight
 4   of hand which hold no legal weight and are intended to distract the Court’s attention away from
 5   the facts and law of the case.
 6
 7                                1.     Defendant’s Lease Agreement
 8           Defendant cites his lease, a private contract between him and his landlord to which
 9   Plaintiff is not a party, as a ground for why he should not be required to comply with federal law.
10   In his Memorandum, Defendants states: “Pursuant to the terms of the lease, the tenant shall not
11   make any alterations, improvements or additions to the premises without the landlord’s prior
12   written consent.” Dkt. 43 at 2:5-7. “As the defendant rents from the owner and the owner
13   refuses to consent to defendant’s request to make improvements to the property, it is impossible
14   for defendant to comply with any alleged violations claimed by plaintiff.” Id. at 2:17-20.
15           However, such an argument is not a novel issue and Congress, the Department of Justice,
16   and the courts have repeatedly decided against allowing business owners to skirt their
17   obligations under federal law by private contract.
18           Under Title III of the Americans with Disabilities Act of 1990, the “general rule” applies
19   to every person who “owns, leases (or leases to), or operates a place of public accommodation.”
20   42 U.S.C. § 12182(a). The Code of Federal Regulations implementing Title III of the ADA
21   states: “Both the landlord who owns the building . . . and the tenant who owns or operates the
22   place of public accommodation are public accommodations subject to the requirements of this
23   part. As between the parties, allocation of responsibility for complying with the obligations of
24   this part may be determined by lease or other contract.” 28 C.F.R. § 36.201(b) (emphasis
25   added). The language is clear: both parties are liable for violations although one party may be
26   able to seek indemnification under contract theory.
27
28

                                                     8

      Plaintiff’s Trial Brief                                             Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 9 of 23 Page ID #:170




 1           The Technical Assistance Manual to Title III, promulgated by the Department of Justice
 2   under the authority of section 506 of the ADA, states the following:
 3                    Do both a landlord who leases space in a building to a tenant and the
 4                    tenant who operates a place of public accommodation have responsibilities
 5                    under the ADA?
 6                    Both the landlord and the tenant are public accommodations and
 7                    have full responsibility for complying with all ADA title III
 8                    requirements applicable to that place of public accommodation. The
 9                    title III regulation permits the landlord and the tenant to allocate
10                    responsibility, in the lease, for complying with particular provisions of
11                    the regulation. However, any allocation made in a lease or other
12                    contract is only effective as between the parties, and both
13                    landlord and tenant remain fully liable for compliance with all
14                    provisions of the ADA relating to that place of public accommodation.
15   Department of Justice, Technical Assistance Manual on the American with Disabilities Act
16   (BNA) §§ III-1.2000 (1994) (emphasis added).
17           The illustration found within the Technical Assistance Manual sheds light on this case:
18                    ILLUSTRATION: ABC Company leases space in a shopping center it
19                    owns to XYZ Boutique. In their lease, the parties have allocated to
20                    XYZ Boutique the responsibility for complying with the barrier
21                    removal requirements of title III within that store. In this situation, if
22                    XYZ Boutique fails to remove barriers, both ABC Company (the
23                    landlord) and XYZ Boutique (the tenant) would be liable for violating
24                    the ADA and could be sued by an XYZ customer. Of course, in the
25                    lease, ABC could require XYZ to indemnify it against all losses caused
26                    by XYZ's failure to comply with its obligations under the lease, but
27                    again, such matters would be between the parties and would
28                    not affect their liability under the ADA.
                                                         9

      Plaintiff’s Trial Brief                                                 Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 10 of 23 Page ID #:171




  1   TAM § III-1.2000 (emphasis added).
  2           There is little surprise then that commentators conclude that “[n]o matter how landlords
  3   and tenants divide the requirements of Title III compliance, that division of responsibility for
  4   compliance applies only in disputes between the landlord and tenant, and both parties
  5   remain subject to liability for compliance.” Paul V. Sullivan, The American With Disabilities Act
  6   of 1990: An Analysis of Title III and Applicable Case Law, 29 Suffolk U. L. Rev. 1117, 1127
  7   (1997). Another law review discussing this very topic states:
  8                    Of paramount interest is the uncertainty created in land-lord-tenant
  9                    relationships as both landlord and tenant are potentially liable for
 10                    ADA violations. The landlord and tenant can contract the
 11                    responsibility for compliance with the “public access” provisions in
 12                    the lease. However, any allocation, subrogation, or indemnification is
 13                    limited by the parties insurance policies. Furthermore, under the
 14                    ADA, the obligated party’s failure to comply does not insulate
 15                    the other party’s noncompliance. Allocation is only effective
 16                    between the parties. Both the landlord and tenant remain fully
 17                    liable for compliance with all applicable provisions of the ADA.
 18                    Thus, both may be considered “public accommodations” responsible
 19                    for compliance with Title III requirements applicable to places of
 20                    public accommodation.
 21   Gabreille P. Whelan, The Public Access Provisions of Title III of the Americans With Disabilities
 22   Act: A Guide for Commercial Landlords and Tenants, 34 Santa Clara L. Rev. 215, 217-218
 23   (1993) (internal citations omitted) (emphasis added).
 24
 25
 26
 27
 28

                                                       10

       Plaintiff’s Trial Brief                                              Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 11 of 23 Page ID #:172




  1           Courts have identified the practical policy reasons that support this interpretation:
  2                    A customer should not have to obtain a copy of the lease and other
  3                    contracts in order to determine who is the proper defendant. The
  4                    customer should be able to bring an action, and let the tenant and
  5                    landlord fight among themselves over who is responsible to pay for
  6                    any required improvements.
  7   Indep. Living Res. v. Oregon Arena Corp., 982 F. Supp. 698, 768 (D. Or. 1997) supplemented,
  8   (D. Or. 1998) 1 F. Supp. 2d 1159.
  9           In fact, this exact defense has been raised in other cases, citing nearly identical lease
 10   provisions, to no avail. For example, in Grove v. De La Cruz, 407 F. Supp. 2d 1126, 1132-33
 11   (C.D. Cal. 2005), the court recognized that the Ninth Circuit precedent established in Botosan
 12   v. Paul McNally Realty, 216 F.3d 827 (2000), requires the opposite finding:
 13                    Nonetheless, De La Cruz defendants argue that it was not readily
 14                    achievable for them to remove the architectural barriers, in that they
 15                    had no legal right to do so. Specifically, De La Cruz defendants point
 16                    to a provision in their lease with [Landlord] which provides: “Lessee
 17                    shall not make any alterations, additions, modification, or changes
 18                    (“alterations”) to the leased premises without first procuring Lessor’s
 19                    written consent.” Based on this provision, De La Cruz defendants
 20                    argue that they cannot be held liable for failing to do that which they
 21                    had no legal right to do.
 22                    The ADA’s prohibitions against discrimination apply to “any person
 23                    who owns, leases (or leases to), or operates a place of public
 24                    accommodation” 42 U.S.C. § 12182(a) (emphasis added). As a result,
 25                    “[b]oth the landlord and the tenant are public accommodations and
 26                    have full responsibility for complying with all ADA title II
 27                    requirements applicable to that place of public accommodation.”
 28                    Botosan v. Paul McNally Realty, 216 F.3d 827, 833 (9th Cir.2000)
                                                        11

       Plaintiff’s Trial Brief                                              Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 12 of 23 Page ID #:173




  1                    (quoting Department of Justice, Technical Assistance Manual on the
  2                    American With Disability Act § III-1.2000 (1994)). A landlord and
  3                    tenant are permitted to allocate responsibility for compliance with the
  4                    ADA by lease, but such allocation is effective only “[a]s between the
  5                    parties.” 28 C.F.R. § 12182(a). Accordingly, the Ninth Circuit has
  6                    held that “a lease allocating liability between a landlord and a tenant
  7                    does not affect either parties’ liability with respect to third parties.”
  8                    Botosan, 216 F.3d at 834. Therefore, even if the lease agreement
  9                    between De La Cruz defendants and [Landlord] arguably allocated
 10                    responsibility to the latter to make physical alterations to the property
 11                    necessary to comply with the ADA, such allocation has no affect on
 12                    De La Cruz defendants’ obligations to plaintiff and other members of
 13                    the disabled community. The Court therefore finds that removal of
 14                    the architectural barriers was readily achievable.
 15   [Internal citations omitted.]
 16            Therefore, while the prohibition from alterations in Defendant’s lease may give rise to a
 17   cause of action between Defendant and his landlord, it has no impact on Defendant’s obligation
 18   under federal laws to non-parties to the lease, including Plaintiff and the disabled community at
 19   large.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                         12

       Plaintiff’s Trial Brief                                                Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 13 of 23 Page ID #:174




  1                                       2.     Unrelated Litigation
  2           Defendant has made a point that, in 2013, Plaintiff’s counsel represented and obtained
  3   a judgment on behalf of a different plaintiff against the then-owner of the property where his
  4   Store is located. As Defendant puts it:
  5                    It is also interesting to note that this plaintiff’s counsel previously
  6                    obtained a judgment against the owner of this property on February
  7                    19, 2013 in an ADA case entitled Jon Carpenter vs. Consuelo T.
  8                    Felix(Case No. BC483497—Los Angeles Superior Court) and has
  9                    never sought to enforce that judgment by requiring the owner to
 10                    make the required repairs.
 11   Dkt. 43 at 2:24-3:1.
 12           First, this line of reasoning is irrelevant to the facts before the Court in this case.
 13   Defendant, and all owners and operators of places of public accommodation, have been
 14   obligated by federal law to comply with the Americans with Disabilities Act for the past
 15   30 years. The fact that the then-property owner failed to not only comply with the law but also
 16   comply with the court-ordered injunctive relief Mr. Carpenter was awarded bears no relevance
 17   on this defendant’s similar failure to abide by the law. The law is the law, regardless of whether
 18   Mr. Carpenter sought to enforce his injunction. As noted above, the ADA binds both landlord
 19   and tenant to provide accessible features. Defendant cannot hide behind the 2013 property
 20   owner under the auspices that he, also, broke the law.
 21           Moreover, Defendant’s argument is ill-researched. Mr. Carpenter passed away in early
 22   2014, leaving no plaintiff to enforce the injunctive relief awarded in that case.
 23
 24
 25
 26
 27
 28

                                                        13

       Plaintiff’s Trial Brief                                              Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 14 of 23 Page ID #:175




  1                              3. The Repairs are not Readily Achievable
  2           Finally, Defendant makes passing reference to barrier removal not being readily
  3   achievable: “Defendant claims that the alleged architectural barrier claimed by plaintiff cannot
  4   be removed without great expense or difficulty…” “[t]he cost to install a ramp is cost prohibitive
  5   and requires a permit from the County of Los Angeles, which only the owner can obtain.”
  6   Dkt. 43 at 2:14-16; 2:21-23.
  7           First, the term readily achievable means “easily accomplishable and able to be carried
  8   out without much difficulty or expense. 42 U.S.C. § 12181(9). However, as noted in
  9   Defendant’s responses to Plaintiff’s requests for admissions (what will be introduced as Exhibit
 10   9), Defendant is not raising a lack of financial wherewithal as part of a readily achievable
 11   defense. Therefore, the expense of barrier removal is no longer a factor to consider in the
 12   readily achievable determination, leaving only the difficulty of such remediation.
 13           Plaintiff alleges three barriers: lack of van-accessible parking at the Store, a too-steep
 14   entrance ramp, and too-narrow merchandise aisles. The first barrier can be addressed by simply
 15   repainting the parking lot so as to provide an accessible parking space able to accommodate a
 16   van and wheelchair ramp. The second, by extending the ramp either farther beyond the
 17   entrance or farther into the store, so as to achieve a lesser slope. The third, by moving
 18   merchandise and displays such that the aisles provide 36” clearance, rather than the current
 19   30”. The Department of Justice lists all of these as “examples of steps to remove barriers…”
 20   28 C.F.R. § 36.304(b)(1),(2),(3),(4),(18).
 21
 22
 23
 24
 25
 26
 27
 28

                                                      14

       Plaintiff’s Trial Brief                                            Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 15 of 23 Page ID #:176




  1           However, even if complete barrier removal is not readily achievable, it is still a
  2   violation of the ADA to fail to take alternate measures to maximize accessibility. The
  3   ADA requires that facilities must do something to achieve accessibility, even if full compliance
  4   is not readily achievable:
  5                    For the purposes of subsection (a), discrimination includes – . . .
  6                    (iv) a failure to remove architectural barriers, and communication
  7                    barriers that are structural in nature, in existing facilities, and
  8                    transportation barriers in existing vehicles and rail passenger cars
  9                    used by an establishment for transporting individuals (not including
 10                    barriers that can only be removed through the retrofitting of vehicles
 11                    or rail passenger cars by the installation of a hydraulic or other lift),
 12                    where such removal is readily achievable; and
 13                    (v) where an entity can demonstrate that the removal of a barrier
 14                    under clause (iv) is not readily achievable, a failure to make such
 15                    goods, services, facilities, privileges, advantages, or accommodations
 16                    available through alternative methods if such methods are readily
 17                    achievable.
 18   42 U.S.C. § 12182(b)(2)(A)(iv)-(v). In its Safe Harbor provisions, governing dates by which
 19   existing facilities must be brought into compliance, the Code of Federal Regulations states
 20   likewise:
 21                    If… the measures required to remove a barrier would not be readily
 22                    achievable,    a public    accommodation may         take    other readily
 23                    achievable measures to remove the barrier that do not fully comply
 24                    with the specified requirements. Such measures include, for example,
 25                    providing a ramp with a steeper slope or widening a doorway to a
 26                    narrower width than that mandated by the alterations requirements.
 27                    No measure shall be taken, however, that poses a significant risk to
 28                    the health or safety of individuals with disabilities or others.
                                                          15

       Plaintiff’s Trial Brief                                                 Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 16 of 23 Page ID #:177




  1   28 C.F.R. § 36.304(d)(3).
  2           Thus, it is insufficient for the defendant to say that providing a fully compliant van-
  3   accessible parking space, accessible entrance ramp, and accessible merchandise aisles is too
  4   difficult. Defendant must still establish why he cannot take any alternate steps to provide more
  5   compliance than he currently does – why painting a van-accessible parking space, even if the
  6   slopes are too great, would be too difficult; why utilizing a portable ramp with slighter slope,
  7   railing along the entrance wall to allow wheelchair users to help stabilize themselves, or door
  8   buzzer to request assistance at the entrance would be too difficult; why repositioning shelves or
  9   using different, narrower merchandise shelves could not provide clearance closer to the 36”
 10   required.
 11           However, Defendant cannot support a claim that at least partial compliance is not readily
 12   achievable. When Plaintiff’s investigator returned to the Store to see whether any progress had
 13   been made at barrier removal, he noted the accessible parking space had been repainted and
 14   that signage had been installed. This proves as a matter of law that there were some barrier
 15   removal measures that were readily achievable. Successful barrier removal moots the readily
 16   achievable issue:
 17                    Having found a barrier, the next step is determining whether the
 18                    removal of the barrier is readily achievable. Given that the barrier
 19                    has already been cured, the court must find that it was readily
 20                    achievable, and thus that it violated the ADA and subsequently
 21                    the Unruh Act. In sum, the court finds that the barrier existed, cure
 22                    was readily achievable, and therefore the barrier violated the ADA
 23                    and the Unruh Act… Once again, since defendants have already
 24                    remedied the barrier, the court must find its removal was readily
 25                    achievable and grant summary judgment to plaintiff under the state
 26                    law claim.
 27   Wilson v. Pier 1 Imports (US), Inc., 439 F.Supp.2d. 1054, 1069 and 1071 (E.D.Cal. 2006)
 28   (emphasis added); see also Johnson v. Wayside Property, Inc., 41 F.Supp.3d 973, 978 (E.D.Cal.
                                                       16

       Plaintiff’s Trial Brief                                             Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 17 of 23 Page ID #:178




  1   2014); Whitaker v. BOP FIGAT7TH LLC, 2019 WL 1081207 p.*2 (C.D.Cal. 2019); Kalani v.
  2   National Seating & Mobility, Inc., 2014 WL 1665226 at p. *3 (E.D.Cal. 2014).
  3           The Central District has upheld the proposition that even partial remediation rids the
  4   case of the readily achievable debate:
  5                    [D]efendant has already made some of the requested modifications to
  6                    other rooms and/or sinks within its facility during the relevant time

  7                    period, . . . thereby demonstrating that the requested modifications

  8                    were readily achievable.

  9   Montano v. Bonnie Brae Convalescent Hosp., Inc., 79 F.Supp.3d 1120, 1131 (C.D.Cal. 2015).

 10           In short, Defendants have to at least attempt to comply with federal civil rights law, even

 11   where full compliance is not readily achievable.

 12
 13               VII. THE REMOVAL OF BARRIERS IS AN ONGOING OBLIGATION.

 14           The Americans with Disabilities Act Technical Assistance Manual (“TAM”), Title III

 15   makes clear that being grandfathered in is not a defense, as “[t]he obligation to engage in

 16   readily achievable barrier removal is a continuing one.” TAM § III-4.4400. Rather, the Act

 17   requires the removal of barriers, regardless of the age of the property or business: “A public

 18   accommodation shall remove barriers in existing facilities…” 28 C.F.R. 36.304(a)

 19   (emphasis added).

 20           Defendant may allege that he was grandfathered in and, thus, need not comply with the

 21   Americans with Disabilities Act. This argument is contrary to the law and Defendant can cite no

 22   authority for this position.

 23
 24
 25
 26
 27
 28

                                                       17

       Plaintiff’s Trial Brief                                             Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 18 of 23 Page ID #:179




  1           VIII. CHALLENGING THE PLAINTIFF’S MOTIVES IS NOT A DEFENSE.
  2           The defense cannot cite any law holding that a plaintiff’s internal motivations for going
  3   to a place of public accommodation is relevant to a claim that they are being discriminated
  4   against with respect to access. Motivations are not relevant. See, e.g., Molski v. Price,
  5   224 F.R.D. 479, 483–4 (C.D. Cal. 2004). In Molski, the plaintiff had filed hundreds of ADA
  6   cases and testified that he planned on returning to businesses “to see if the services offered are
  7   equal for me as they are for you and others who are able to walk” and, also, to “know” that he
  8   had access to facilities if he needed to use them. Id. at 481. The Molski defendants cried foul
  9   and argued that Mr. Molski’s motivation to go to these facilities was to further his litigation. Id.
 10   at 483. The Court rejected the argument and held that litigation motivation did not matter, i.e.,
 11   that while a plaintiff’s intention to go or not to go to a business mattered, their “motivations”
 12   did not matter: “The Court can find no authority that suggests that, in order to have standing
 13   to assert an ADA Title III claim for injunctive relief, a plaintiff must possess an intention to
 14   return to the inaccessible public accommodation that is not motivated in any way by advancing
 15   his litigation against that public accommodation.” Id. (emphasis added). In fact, the Molski
 16   court acknowledged the concern that “the plaintiff's trip to the defendants stores was not
 17   triggered by a desire to shop in the businesses there, but was rather driven by a desire to ferret
 18   out which buildings were in violation of the ADA's accessibility requirements” but, nonetheless,
 19   held that the “Court agrees that an ADA plaintiff's motivation—but not his intent—is
 20   irrelevant for purposes of determining standing.” Id. at 483–4.
 21           This premise was recently upheld by the Ninth Circuit. In Civ. Rights Educ. and Enf't Ctr.
 22   v. Hosp. Properties Tr., 867 F.3d 1093, 1096 (9th Cir. 2017), the Ninth Circuit had to grapple
 23   with the question of “whether a plaintiff has constitutional standing where her only motivation
 24   for visiting a facility is to test it for ADA compliance.” After a thorough analysis of the various
 25   circuits that have found that ADA plaintiffs have “tester” standing, the Ninth Circuit found “as
 26   a matter of first impression, a plaintiff suing under Title III of the ADA can claim tester
 27   standing; plaintiffs’ status as testers, rather than bona fide hotel patrons, [does] not deprive
 28

                                                      18

       Plaintiff’s Trial Brief                                             Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 19 of 23 Page ID #:180




  1   them of standing.” Id. at 1093. And the reason is simple: “motivation is irrelevant to the
  2   question of standing under Title III of the ADA.” Id. at 1102.
  3
  4                      IX. LITIGIOUSNESS OF THE PLAINTIFF IS IRRELEVANT
  5           Mr. Lopez is very active in suing businesses that violate his civil rights. He is a profoundly
  6   disabled paraplegic, and understands that federal and state law entitle him to a certain level of
  7   physical access at businesses in the State of California. Failure to comply with these laws is
  8   discriminatory. The California Supreme Court has called such violations “per se injurious”
  9   although it is difficult to quantify damages. Thus, the California Legislature has seen fit to
 10   provide that a civil penalty is to be awarded to a plaintiff who brings these cases— regardless of
 11   actual damages -- with the express purpose of encouraging enforcement. Mr. Lopez is what the
 12   published case law calls a “serial litigator.” As discussed below, numerous courts have
 13   addressed the standing of serial litigators and ruled that there is nothing wrong with serial
 14   litigation and there are no adverse credibility determinations to be made from serial litigation.
 15           The strategy of attacking the plaintiff has become quite common. “These arguments are
 16   representative of a troubling trend in which disability access defendants attack the motives of
 17   plaintiffs and their counsel in nearly every case brought to enforce the right to equal access
 18   guaranteed by the ADA and California statutes.” Kittok v. Leslie's Poolmart, Inc., 687 F. Supp.
 19   2d 953, 958 (C.D. Cal. 2009) [a case very similar to the present one, where the court granted
 20   summary judgment to a serial plaintiff due to the lack of a handicap parking space]. But the
 21   courts that oversee the majority of these cases and encountered these character attacks
 22   masquerading as defenses have soundly rejected the concept.
 23           Citing to United States Supreme Court precedent, one federal court noted, “successful
 24   ADA plaintiffs confer a tremendous benefit upon our society at large in addition to the
 25   attainment of redress for their personal individual injuries... the enforcement of civil rights
 26   statutes by plaintiffs as private attorneys general is an important part of the underlying policy
 27   behind the law.” Walker v. Carnival Cruise Lines, 107 F.Supp.2d 1135, 1143 (N.D. Cal. 2000)
 28   [the “benefits of such changes clearly redound not only to the plaintiffs themselves, but to
                                                        19

       Plaintiff’s Trial Brief                                               Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 20 of 23 Page ID #:181




  1   similarly situated disabled persons, and the entire society at large. As a result, plaintiffs or
  2   plaintiff classes who bring suit pursuant to the ADA do so in the role of private attorneys general
  3   who seek to vindicate a policy of the highest priority.”].
  4           “As a result, most ADA suits are brought by a small number of private plaintiffs who view
  5   themselves as champions of the disabled. For the ADA to yield its promise of equal access for
  6   the disabled, it may indeed be necessary and desirable for committed individuals to bring serial
  7   litigation advancing the time when public accommodations will be compliant with the ADA.”
  8   Molski v. Evergreen Dynasty Corp. I, 500 F.3d 1047, 1062 (9th Cir. 2007); D'Lil v. Best
  9   Western Encina Lodge & Suites, 538 F.3d 1031, 1040 (9th Cir. 2008).
 10           There is simply no relevance to the fact that the plaintiff has successfully prosecuted
 11   numerous lawsuits against businesses – like the current one – that are in blatant violation of the
 12   law:
 13                  [T]he phenomenon [multiple filings] is a creature of our federal and
 14                  state statutes and cannot justify the issuing of pre-filing orders that
 15                  enjoin meritorious lawsuits. Moreover, while self-interest surely drives
 16                  serial access litigation in part, the reason there can be so many
 17                  lawsuits about access to public accommodations is that there are so
 18                  many violations of the laws that seek to assure access, and so many
 19                  disabled people are thwarted from participating equally in the
 20                  activities of everyday life.
 21   Molski v. Evergreen Dynasty Corp. II, 521 F.3d 1215, 1220 (9th Cir. 2008). The “simple fact
 22   that a plaintiff has filed a large number of complaints” or the “textual and factual similarity of a
 23   plaintiff’s complaints” is “not a basis” for finding that the plaintiff is involved in vexatious
 24   litigation. Molski Evergreen Dynasty Corp. I, supra, 500 F.3d at 1061.
 25           The sheer number of disability access lawsuits filed by an individual plaintiff is not
 26   evidence of abuse. Wilson v. Murillo, 163 Cal.App.4th 1124, 1128, fn. 3 (2008). The Wilson
 27   court’s holding on this issue is directly applicable in this case:
 28

                                                        20

       Plaintiff’s Trial Brief                                              Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 21 of 23 Page ID #:182




  1                    While Wilson obviously views himself as a champion of the disabled,
  2                    he is condemned by Murillo as a serial litigant who exploits the ADA
  3                    by filing lawsuits with “a clear intent to harass businesses and extort
  4                    quick cash settlements....” Wilson does not dispute that he has filed
  5                    many ADA access lawsuits. Numerosity alone, however, is
  6                    insufficient to show that his lawsuits are frivolous or harassing. One
  7                    court has examined the contents of Wilson's filings and has made an
  8                    express finding that his ADA claims are not frivolous and that he is
  9                    not a vexatious litigant. “From all that appears, the number of
 10                    lawsuits [Wilson] has filed does not reflect that he is a vexatious
 11                    litigant; rather, it appears to reflect the failure of the defendants to
 12                    comply with the law.” (Wilson v. Pier I Imports (US), Inc. (E.D.Cal.
 13                    2006) 411 F.Supp.2d 1196, 1200.) This difference in points of view
 14                    being noted, we emphasize that Wilson's litigation history is
 15                    immaterial to our resolution of this case.
 16   Id. at 1128, fn. 3 (emphasis added). Thus, any defense attack on Mr. Lopez based on his
 17   litigation history has no relevance to the actual issues raised in this individual case. Trying to
 18   challenge Mr. Lopez’s character due to his litigation history is inappropriate. Consider the
 19   following three cases:
 20           In Feezor v. Chico Lodging, LLC, 422 F. Supp. 2d 1179 (E.D. Cal. 2006), the court was
 21   faced with a standing challenge and an attack on the plaintiff’s credibility because the plaintiff
 22   had filed numerous other cases. The court rejected the implication and stated, “The fact that
 23   plaintiff is fulfilling the Congressional purpose when it provided for private enforcement of the
 24   ADA is hardly evidence of bad faith.” Id. at 1181.
 25           In Daniels v. Arcade, L.P., 477 Fed.Appx. 125 (4th Cir. 2012), 2012 WL 1406299, an
 26   ADA plaintiff’s credibility was likewise challenged due to his litigation history. The court held:
 27                    The right to sue and defend in the courts… is one of the highest and
 28                    most essential privileges of citizenship… [and] is granted and
                                                        21

       Plaintiff’s Trial Brief                                               Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 22 of 23 Page ID #:183




  1                    protected by the Federal Constitution.” Chambers v. Baltimore &
  2                    Ohio R.R. Co., 207 U.S. 142, 148 (1907). Absent a determination
  3                    that Daniels has abused those privileges, we will not hold his past
  4                    participation in the judicial process against him. Accordingly, we
  5                    conclude that Daniels' litigation history is not relevant to this case.
  6
  7           In Segal v. Rickey's Rest. & Lounge, Inc., 2012 WL 2393769 (S.D. Fla. June 25, 2012), the
  8   defense attacked the plaintiff for serial litigation work and argued that, “by filing multiple
  9   lawsuits,” the plaintiff was “perverting the ADA” and was a “pawn for the generation of
 10   attorney's fees.” The court rejected the argument, reasoning that “filing suit to remedy
 11   architectural barriers constitutes a legal recourse to redress discrimination and allow the
 12   disabled to fully participate in all aspects of society” and the court held that, “Plaintiff is not
 13   stripped of standing by virtue of the number of lawsuits he has filed.”
 14           Mr. Lopez does nothing wrong with filing numerous cases against businesses that are
 15   unquestionably violating the law and violating his civil rights. Defendant often seeks to avoid
 16   the consequences of his law-breaking by attacking the motivations and character of Mr. Lopez
 17   and his attorneys. These defense criticisms are out of place in this suit. These criticisms perhaps
 18   should be raised with legislators, but these character attacks are not relevant to a resolution of
 19   this case.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                          22

       Plaintiff’s Trial Brief                                                 Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 52 Filed 03/03/20 Page 23 of 23 Page ID #:184




  1                                          X. CONCLUSION
  2           The Plaintiff respectfully requests this Court review the case law, and consider the
  3   uncontested facts. Plaintiff requests the Court enter judgment in his favor on the allegations,
  4   listed at the outset of this Brief.
  5           Amount of Damages, Attorney’s Fees and Costs
  6           Under the Unruh Civil Rights Act, a plaintiff is entitled to a penalty assessment, which
  7   can be “no less than $4,000” under the Unruh Civil Rights Act. Cal. Civ. § 52(a). Thus, Plaintiff
  8   claims $4,000 in damages as a result of the barriers he encountered. Plaintiff further seeks his
  9   reasonable attorney fees, litigation expenses, and costs.
 10
 11   Dated: March 3, 2020                              CENTER FOR DISABILITY ACCESS
 12
 13                                                        By: /s/ Christopher A. Seabock
 14                                                        CHRISTOPHER A. SEABOCK
                                                           Attorneys for Plaintiff
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                      23

       Plaintiff’s Trial Brief                                             Case #: 2:18-cv-03269-MWF-JC
